Citation Nr: 0209637	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  96-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter
ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1940 to April 
1946.  He died in March 1978, and the appellant is his 
surviving spouse.  The appellant's claim initially came 
before the Board of Veterans' Appeals (BVA or Board) on 
appeal from a July 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied service connection for the cause of 
the veteran's death.

That claim was initially denied by the RO in an unappealed 
rating decision of April 1978.  The RO has not determined 
whether the appellant has submitted new and material 
evidence, but denied the claim on the merits following a de 
novo review of the record.  Since the requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action, the issue before the Board is 
whether the appellant has submitted new and material evidence 
to reopen this claim.  Barnett v. Brown, 83 F.3d 1380, 1383-
1384 (Fed. Cir. 1996).

The appellant has filed a claim for benefits under 38 
U.S.C.A. § 1318, although the veteran was not rated totally 
disabled for the statutory period.  The Board has imposed a 
temporary stay on the adjudication of these claims in 
accordance with the directions of the United States Court of 
Appeals for the Federal Circuit in its decision in National 
Organization of Veterans' Advocates, Inc. v. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit directed 
the Department to conduct expedited rulemaking which will 
either explain why certain regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, are inconsistent on the "hypothetical 
entitlement" issue or revise the regulations so that they are 
consistent.  On April 5, 2002, VA published a final rule 
amending 38 C.F.R. § 20.1106 effective May 6, 2002.  See 67 
Fed. Reg. 16309-16317 (April 5, 2002).  However, the 
temporary stay on the adjudication of certain 38 U.S.C. § 
1318 claims, including the claim in this case, remains in 
effect.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.

2.  An unappealed April 1978 rating decision denied the 
appellant's claim of entitlement to service connection for 
the cause of the veteran's death. 

3.  The additional evidence presented since April 1978 does 
not show that the cause of the veteran's death is related to 
service. 


CONCLUSIONS OF LAW

1.  An April 1978 rating decision which denied service 
connection for the cause of the veteran's death is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

2.  The additional evidence presented since April 1978 is not 
new and material, and the claim for service connection for 
the cause of the veteran's death has not been reopened.  38 
U.S.C.A. §§ 5103, 5108 (West 1991 & Supp. 2002); 38 C.F.R.          
§ 3.156 (2000), § 3.159 (2001).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act.  See VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Among other things, the 
VCAA amended 38 U.S.C.A. § 5103 to clarify VA's duty to 
notify claimants and their representatives of any information 
that is necessary to substantiate a claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.159).  The intended effect of the implementing 
regulations was to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide to claimants who file a claim for 
benefits.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the 
VCAA and the implementing regulations will be collectively 
referred to as "the VCAA." 

The VCAA appears to have left intact the requirement that a 
claimant present new and material evidence to reopen a final 
decision under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the VCAA shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 
5103A(f) (West Supp. 2001).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 38 
C.F.R.             §§ 3.156(a), 3.159(c)).  However, the 
regulatory provisions affecting the adjudication of claims to 
reopen a finally decided claim are applicable only to claims 
received on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the appellant's claim was received prior to 
that date, those regulatory provisions do not apply.

In any claim to reopen, the Secretary is required to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by the 
Secretary.  See 38 U.S.C.A. § 5013(a); 38 C.F.R. § 3.159(b); 
see also Quartuccio v. Principi, No 01-997 (U.S. Vet. App. 
June 19, 2002).  Here, the appellant's claim was remanded by 
the Board in October 1998 and April 1999 to obtain medical 
records from the Lexington VA Medical Center.  Those records 
have been obtained and associated with the claims file.  The 
Board also notified the appellant in its prior remands that 
she was free to submit any additional evidence she desired to 
have considered in connection with her appeal.  However, it 
appears that no additional evidence is needed to adjudicate 
the appellant's claim.  Since these communications meet the 
standard set forth by the VCAA, the Board finds that no 
further development is needed. 

II.  Legal Criteria for Service Connection for Cause of Death

The issue before the RO in April 1978 was whether service 
connection was warranted for the cause of the veteran's 
death.  The law provides Dependency and Indemnity 
Compensation for a spouse of a veteran who dies from a 
service-connected disability.  See 38 U.S.C.A. § 1310 (West 
1991).  A service-connected disability is one which was 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303(a) 
(2001).  "Generally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999); C.F.R. § 3.303. 
In addition, service connection may be granted for a chronic 
disease, such as hypertension, if manifested to a compensable 
degree (10 percent) within one year following service. See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.307, 3.309 (2001). 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 C.F.R. § 3.312(a) 
(2001).  A principal cause of death is one which, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  See 38 C.F.R. § 3.312(b) (2001).  A contributory 
cause of death is one which contributed substantially or 
materially to cause death, or aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c) (2001).

III.  New and Material Evidence

In this case, an original claim for service connection for 
the cause of the veteran's death was denied by the RO in 
April 1978.  That decision was based on a finding that the 
cause of death, cardiac arrest due to nervous hypertension 
and arteriosclerosis, was not related to a disability which 
had its onset in service or within one year after service.  
The evidence considered at that time included the veteran's 
service medical records; VA examination reports dated 
December 1947, April 1964 and January 1969; medical records 
from several private physicians; and the veteran's death 
certificate, showing that he died in March 1978 as a result 
of cardiac arrest due to or as a consequence of nervous 
hypertension and arteriosclerosis.  The evidence showed that 
the veteran did not suffer from a cardiovascular disorder, to 
include hypertension, either during service or within one 
year after service.  The evidence also revealed that the 
veteran was diagnosed as having an emotional instability 
reaction and a psychopathic personality disorder in service.  
The only service-connected disability at that time pertained 
to loss of use of the right hand, for which a 70 percent 
disability was assigned.  

Based on these findings, the RO found that there was no 
evidence that a psychiatric disorder or a cardiovascular 
condition became manifest in service or within one year after 
service.  In May 1978, the appellant filed a notice of 
disagreement, and the RO issued a statement of the case.  
However, the appellant did not perfect an appeal by filing a 
substantive appeal during the applicable appeal period.  
Therefore, that decision is final and is not subject to 
revision upon the same factual basis.  See 38 U.S.C.A. § 
7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. § 5108.  In June 
1994, the appellant sought to reopen her claim for service 
connection for the cause of the veteran's death.  When a 
claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  See Elkins 
v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 
38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 
(Fed. Cir. 1998).  New and material evidence, as it pertains 
to this case,  is evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted since the final April 1978 
rating decision includes numerous treatment records from the 
Lexington VA Medical Center dated from 1963 to 1968.  Most of 
these records are new, as they were not associated with the 
claims file at the time of the April 1978 rating decision.  
However, none of these records establishes that the cause of 
the veteran's death, cardiac arrest due to nervous 
hypertension and arteriosclerosis, is related to service.  
Instead, they show extensive treatment for alcohol abuse and 
related psychiatric problems.  Although several records list 
diagnoses of hypertension, none includes medical evidence or 
an opinion concerning the date of onset.  Accordingly, none 
of these records is probative of the central issue concerning 
whether the cause of the veteran's death is related to 
service.  
 
The only other medical evidence submitted since the April 
1978 rating decision is an April 2001 medical opinion by a VA 
cardiologist who determined that there was no evidence in the 
claims file that a disorder caused by the veteran's military 
service contributed substantially or materially to the stated 
cause of death.  Although new, this opinion specifically 
rules out a relationship between the cause of the veteran's 
death and his period of military service.  Thus, it cannot be 
deemed material.  

The Board has also considered statements provided by the 
appellant and her daughter, including testimony presented at 
a hearing before the undersigned member of the Board in March 
1998.  Both the appellant and her daughter have stated that 
the veteran's service-connected right hand disability caused 
a psychiatric disability, which in-turn caused the veteran's 
nervous hypertension, ultimately causing his death.  
Unfortunately, these statements cannot be deemed material as 
defined under 38 C.F.R. § 3.156.  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  To be material, the evidence 
also should be so significant that it must be considered in 
order to fairly decide the merits of the claim.  See 
38 C.F.R. § 3.156(a).  Lay statements provided by the 
appellant and her daughter fail to meet either test.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Here, the record does not reflect that the appellant 
or her daughter possess the medical training and expertise 
necessary to render an opinion as to either the cause or 
etiology of a cardiac or psychiatric condition.  Therefore, 
these statements, unsupported by medical evidence, are 
neither probative of the central issue in this case nor so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  

As a whole, the evidence received since the April 1978 rating 
decision, when viewed either alone or in light of all of the 
evidence of record, does not tend to show that the cause of 
the veteran's death, cardiac arrest due to nervous 
hypertension and arteriosclerosis, is related to service.  
Therefore, it follows that new and material evidence has not 
been submitted since the April 1978 rating decision that 
denied service connection for the cause of the veteran's 
death.  Accordingly, the April 1978 rating decision remains 
final.  The Board views its discussion as sufficient to 
inform the appellant of the elements necessary to reopen her 
claim for service connection for the cause of the veteran's 
death.  See Graves v. Brown, 8 Vet. App. 522, 524 (1996). 


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for the cause of the veteran's 
death, the appeal is denied. 




		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

